




Exhibit 10.1


NEWELL RUBBERMAID INC. 2013 INCENTIVE PLAN
NON-EMPLOYEE DIRECTOR RESTRICTED STOCK UNIT AWARD AGREEMENT
A Restricted Stock Unit (“RSU”) Award (the “Award”) granted by Newell Rubbermaid
Inc., a Delaware corporation (the “Company”), to the non-employee director named
in the attached Award letter (the “Grantee”) relating to the common stock, par
value $1.00 per share (the “Common Stock”), of the Company, shall be subject to
the following terms and conditions and the provisions of the Newell Rubbermaid
Inc. 2013 Incentive Plan (the “Plan”), a copy of which is attached hereto and
the terms of which are hereby incorporated by reference.
1.Acceptance by Grantee. The receipt of the Award is conditioned upon its
acceptance by the Grantee in the space provided therefor at the end of the
attached Award letter and the return of an executed copy of such Award letter to
the Secretary of the Company no later than 60 days after the Award Date set
forth therein or, if later, 30 days after the Grantee receives this Agreement.


2.Grant of RSUs. The Company hereby grants to the Grantee the Award of RSUs, as
set forth in the Award letter. An RSU is the right, subject to the terms and
conditions of the Plan and this Agreement, to receive a distribution of a share
of Common Stock for each RSU as described in Section 6 of this Agreement.


3.RSU Account. The Company shall maintain an account (“RSU Account”) on its
books in the name of the Grantee which shall reflect the number of RSUs awarded
to the Grantee.


4.Dividend Equivalents. Upon the payment of any dividend on Common Stock
occurring during the period preceding the earlier of the date of vesting of the
Grantee’s Award or the date the Grantee’s Award is forfeited as described with
Section 5, the Company shall promptly pay to each Grantee an amount in cash
equal in value to the dividends that the Grantee would have received had the
Grantee been the actual owner of the number of shares of Common Stock
represented by the RSUs in the Grantee’s RSU Account on that date. Any such
payment shall be payments of dividend equivalents, and shall not constitute the
payments of dividends to the Grantee that would violate the provisions of
Section 8 of this Agreement.


5.Vesting.


(a)Except as described in (b) below, the Grantee shall become vested in his
Award upon the earlier of: (i) the first anniversary of the date of the grant of
the Award (the “Award Date”); or (ii) the date immediately preceding the date of
the Company’s annual meeting of shareholders in the calendar year following the
calendar year of the Award Date, provided he remains in continuous service on
the Board until such date.


(b)If the Grantee’s service on the Board terminates prior to the first
anniversary of the Award Date due to his death, disability or retirement, the
Grantee shall become vested in his Award. For this purpose (i) “disability”
means (as determined by the Committee in its sole discretion) the inability of
the Grantee to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which is expected to result
in death or disability or which has lasted or can be expected to last for a
continuous period of not less than 12 months; and (ii) “retirement” means the
Grantee’s retirement in accordance with the Company’s retirement policy for
Directors.

1

--------------------------------------------------------------------------------



(c)If the Grantee’s service on the Board terminates prior to the first
anniversary of the Award Date for any reason other than death, disability or
retirement, the entire Award shall be forfeited to the Company, and no portion
of the Award shall vest.


6.Settlement of Award. If a Grantee becomes vested in his Award in accordance
with Section 5, the Company shall distribute to him, or his personal
representative, beneficiary or estate, as applicable, a number of shares of
Common Stock equal to the number of vested RSUs subject to the Award. Such
shares shall be delivered within 30 days following the date of vesting.


7.Withholding Taxes. If applicable, the Company shall withhold from any
distribution made to the Grantee in cash an amount sufficient to satisfy all
minimum Federal, state and local withholding tax requirements. Payment of such
taxes may be made by a method specified in the Plan and approved by the
Committee.


8.Rights as Stockholder. The Grantee shall not be entitled to any of the rights
of a stockholder of the Company with respect to the Award, including the right
to vote and to receive dividends and other distributions, until and to the
extent the Award is settled in shares of Common Stock.


9.Share Delivery. Delivery of any shares in connection with settlement of the
Award will be by book-entry credit to an account in the Grantee’s name
established by the Company with the Company’s transfer agent, or upon written
request from the Grantee (or his personal representative, beneficiary or estate,
as the case may be), in certificates in the name of the Grantee (or his personal
representative, beneficiary or estate).


10.Award Not Transferable. The Award may not be transferred other than by will
or the applicable laws of descent or distribution or pursuant to a qualified
domestic relations order. The Award shall not otherwise be assigned,
transferred, or pledged for any purpose whatsoever and is not subject, in whole
or in part, to attachment, execution or levy of any kind. Any attempted
assignment, transfer, pledge, or encumbrance of the Award, other than in
accordance with its terms, shall be void and of no effect.


11.Administration. The Award shall be administered in accordance with such
regulations as the Organizational Development and Compensation Committee of the
Board of Directors of the Company (the “Committee”) shall from time to time
adopt.


12.Governing Law. This Agreement, and the Award, shall be construed,
administered and governed in all respects under and by the laws of the State of
Delaware.


NEWELL RUBBERMAID INC.


John K. Stipancich
Senior Vice President, General Counsel and Corporate Secretary







2